Citation Nr: 0001491	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with a history of herniated disc, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO denied the veteran's claim.  The veteran's 
notice of disagreement was received in April 1995.  A 
statement of the case was mailed to the veteran in June 1995.  
The veteran's substantive appeal was received in July 1995.  
The veteran testified at a hearing before a member of the 
Board sitting at the RO in December 1996.  In October 1997 
and November 1998, this case was remanded to the RO.  


REMAND

In a December 1999 letter, the veteran was advised that the 
Boardmember who conducted his December 1996 hearing was no 
longer employed by the Board.  As such, he was advised that 
he was entitled to another hearing and should specify whether 
he wanted another hearing and, if so, the type of hearing 
that he preferred.  He was further advised that if he failed 
to respond, he would be scheduled for a personal hearing 
before a member of the Board at the RO.  Since he did not 
respond to the Board's letter, he should be afforded such a 
hearing.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




